Citation Nr: 1430169	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  10-16 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for fungus of the hands and feet with scaly patches.  

2.  Entitlement to service connection for early cellulitis of the right hip.

3.  Entitlement to service connection for a mild airway obstruction.

4.  Entitlement to service connection for recurrent viral upper respiratory infections.

5.  Entitlement to service connection for numbness of the right hand and arm. 

6.  Entitlement to service connection for degenerative arthritis of the right knee. 

7.  Entitlement to service connection for obstructive sleep apnea.  

8.  Entitlement to an initial rating (or evaluation) in excess of 10 percent for lumbar spine strain.

9.  Entitlement to an initial rating (or evaluation) in excess of 10 percent for degenerative disc disease (DDD) of the cervical spine.

10.  Entitlement to an initial rating (or evaluation) in excess of 10 percent for radiculopathy of the left upper extremity.

11.  Entitlement to an initial rating (or evaluation) in excess of 10 percent for degenerative changes of the left elbow.

12.  Entitlement to an initial rating (or evaluation) in excess of 10 percent for degenerative spurring of the right acromioclavicular articulation. 

13.  Entitlement to a higher initial (compensable) rating (or evaluation) for hypertension. 

14.  Entitlement to a higher initial (compensable) rating (or evaluation) for rhinitis.

15.  Entitlement to a higher initial (compensable) rating (or evaluation) for sinusitis prior to April 5, 2013, and in excess of 10 percent thereafter.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel





INTRODUCTION

The Veteran, who is the appellant, had active service from April 1978 to September 2001.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and January 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Board has reviewed the Veteran's physical claims file, as well as the electronic files on the "Virtual VA" system and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.

During the course of the appeal, higher initial ratings of 10 percent (from 0 percent) effective May 14, 2007 were awarded for the left elbow disability, the cervical spine disability, and the right shoulder disability.  A higher initial rating of 10 percent (from 0 percent) effective July 10, 2007 was also awarded for left upper extremity radiculopathy.  See January 2010 Decision Review Officer (DRO) decision,

The issues of entitlement to: (1) service connection for fungus on the hands and feet with scaly patches; (2) service connection for numbness of the right hand and arm; (3) service connection for degenerative arthritis of the right knee; and (4) service connection for obstructive sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Early cellulitis of the right hip and upper respiratory infections was treated during service.

2.  The Veteran does not have a current right hip disability, including early cellulitis of the right hip or residuals related thereto.

3.  A mild airway obstruction is a laboratory finding; it is not a disease for VA compensation purposes.

4.  Sinus pressure, pain, headache, productive cough, post nasal drip, congestion, and nasal passage blockage are symptoms of the service-connected disabilities of sinusitis and rhinitis and are already contemplated in the 10 percent disability rating for the sinusitis disability and the 0 percent disability rating for rhinitis.

5.  For the entire rating period, during flare-ups or after prolonged repeated use, the lumbar spine disability was manifested by forward flexion of thoracolumbar spine ranging from 50 degrees to 70 degrees, and the combined range of motion for the thoracolumbar spine ranging from 80 degrees to 120 degrees.

6.  For the entire rating period, during flare-ups or after prolonged repeated use, the cervical spine disability was manifested by forward flexion of the cervical spine ranging from 25 degrees to 35 degrees, and the combined range of motion for the cervical spine ranging from 230 degrees to 280 degrees.

7.  For the entire rating period, the left upper extremity radiculopathy was manifested by some sensory disturbance, including mild paresthesias and/or dysesthesias and numbness of the left upper extremity, but no muscle or motor deficit or loss of reflexes. 

8.  For the entire rating period, the left elbow disability has been manifested by limitation of forearm motion ranging from 125 degrees to 145 degrees, with reported pain with flare-ups.  

9.  For the entire rating period, the right shoulder disability was manifested by painful right arm motion that was able to flex and abduct well above shoulder level. 
 
10.  For the entire rating period, hypertension was treated with continuous medication, and manifested by diastolic pressure typically ranging from 76 to 94, and systolic pressure typically ranging from 112 to 142, without a history of diastolic blood pressure predominantly 100 or more.  

11.  For the entire rating period, rhinitis was manifested by nasal congestion, without 50-percent obstruction of nasal passage on both sides, complete obstruction on one side, or nasal polyps, and is treated with medication, nasal spray, and nasal irrigation.

12.  For the entire rating period, sinusitis has been manifested by three to four non-incapacitating episodes of sinusitis per year manifested by pain, headache, purulent discharge and crusting.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for early cellulitis of the right hip are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  

2.  Mild airway obstruction is not a disability for which compensation may be granted and, as such, service connection is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

3.  As the Veteran does not have a disability manifested by sinus pressure, pain, headache, productive cough, post nasal drip, congestion, and nasal passage blockage, apart from service-connected sinusitis and rhinitis, the criteria for service connection for recurrent viral upper respiratory infections are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.14 (2013).

4.  Resolving reasonable doubt in favor of the Veteran, the criteria for an initial rating of 20 percent, but no higher, for lumbar spine strain are met for the entire rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2013).

5.  Resolving reasonable doubt in favor of the Veteran, the criteria for an initial rating of 20 percent, but no higher, for cervical DDD are met for the entire rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, DC 5243 (2013).

6.  The criteria for an initial rating in excess of 10 percent for left upper extremity radiculopathy are not met or approximated for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.124a, DC 8515 (2013).

7.  The criteria for an initial disability rating in excess of 10 percent for service-connected degenerative changes of the left elbow are not met or approximated for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, DC 5010-5206 (2013).

8.  The criteria for an initial disability rating in excess of 10 percent for service-connected degenerative spurring of the right acromioclavicular articulation are not met or approximated for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, DC 5201-5024 (2013).

9.  The criteria for an initial compensable rating for hypertension are not met or approximated for the entire rating period.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.104, DC 7101 (2013).

10.  The criteria for an initial compensable rating for rhinitis are not met or approximated for the entire rating period.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.31, 4.97, DC 6522 (2013).

11.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial 10 percent rating, but no higher, for sinusitis are met from May 14, 2007 to April 5, 2013.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.97, DC 6513 (2013).

12.  The criteria for an initial rating in excess of 10 percent for sinusitis are not met or approximated for any period.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.97, DC 6513 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

Collectively, in the June 2007, February 2008, March 2009, and November 2009 notice letters sent prior to the initial denial of the service connection claims, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claims.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established. 

Regarding the initial rating appeals, the Veteran is challenging the initial disability ratings assigned following the grant of service connection.  The Court has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91; Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Furthermore, under 38 C.F.R. 
§ 3.159(b)(3)(i), there was no duty to provide the Veteran with VCAA notice upon receipt of a Notice of Disagreement, such as in this case.  For these reasons, the Board finds that no further notice, beyond that afforded in the context of the original claims for service connection, is needed under the VCAA for the initial rating appeals.  In consideration of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.    

Regarding VA's duty to assist in claims development, the RO provided the Veteran with VA (i.e., QTC) medical examinations in January 2009, October 2009, and April 2013.  Collectively, the medical examination reports include all relevant findings and medical opinions needed to evaluate fairly the appeals decided herein.  The VA medical examiners considered the history of the claimed disabilities as reported by the Veteran, as well as the Veteran's subjective complaints as it related to the current symptomatology and its effects on daily life and performed a thorough physical evaluation of the Veteran; therefore, the VA medical examiners had adequate facts and data regarding the history and condition of the Veteran's claimed disabilities when providing the medical opinions.  See VAOPGCPREC 20-95 (interpreting that in some cases an accurate history by a veteran may be a valid basis for an examination report rather than claims file review); see also Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran).  There has been no allegation or indication that there has been a material change in condition of the Veteran's disabilities since the last VA medical examinations for the appeals decided herein.  For these reasons, the Board finds that the medical examination reports are adequate, and there is no need for further medical examination.  

Neither the Veteran nor the representative has made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with review.  

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran is not currently diagnosed with a right hip disability, including early right hip cellulitis or residuals related thereto, or viral upper respiratory infections other than service-connected sinusitis or rhinitis.  Also, mild airway obstruction is not a "disability" for VA compensation purposes.  Because the Veteran is not diagnosed with any of the "chronic diseases" listed under 38 C.F.R. § 3.309(a), the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are inapplicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service Connection Analysis for Early Cellulitis of the Right Hip, Mild Airway Obstruction, and Recurrent Viral Upper Respiratory Infections

The Veteran contends that he is entitled to service connection for a right hip disability and recurrent viral upper respiratory infections, which had their onset during service and have continued since that time.  The Veteran also seeks service connection for mild airway obstruction demonstrated during service.  

After review of all the lay and medical evidence of record, the Board finds that right hip cellulitis, viral upper respiratory illness, and mild airway obstruction were manifested during service.  The service treatment records show that, in January 1989, the Veteran received medical treatment for early cellulitis of the right hip.  Approximately twelve years later, in April 2001, the Veteran reported periodic right hip pain with changes in weather relieved with nonsteroidal anti-inflammatory drugs (NSAIDs) and causing no limitation in activities of daily living.  The service treatment records also document numerous upper respiratory infections, to include viral upper respiratory infections, from May 1978 to February 2001.  The September 1984 and February 1985 service pulmonary function laboratory reports further show a mildly reduced FEF 25-73 and FEF 25-75, respectively, suggestive of a mild small airway obstruction.  

The Board next finds that the weight of the evidence is against a finding that the Veteran has a current right hip disability, including current residuals of early cellulitis of the right hip.  After the January 1989 treatment for early cellulitis of the right hip during service, there is no subsequent treatment for the right hip during the remaining twelve years of active service.  Although shortly before service retirement in April 2001 the Veteran reported periodic right hip pain, the November 2001 radiological evaluation of reported right hip pain of two years duration showed a mild deformity of the right femoral head with no evidence of arthritis or a recent fracture.  Only a questionable diagnosis of old Perthes Disease was noted at that time.  

More recent treatment records show no complaint, diagnosis, or treatment of a right hip disability, to include any residuals resulting from the early cellulitis of the right hip noted during service.  See, e.g., July 2010 treatment record (noting the Veteran's report of no joint swelling, tenderness, and warmth other than hands and arms with physical examination showing no swelling, tenderness, or warmth of the hip).  When the right hip has been physically examined during the course of medical treatment, as well as at VA medical examinations, no abnormalities were found.  See, e.g., April 2013 VA medical examination report (noting normal hip flexion); July 2010 treatment records (noting no swelling, warmth, or tenderness of the hip on physical examination).  Because a right hip disability would likely have been detected during one of the physical examinations of the right hip performed during the course of the appeal, the absence of any findings indicative of a right hip disability weigh against a finding that there is a current right hip disability. 

Although the Veteran has reported right hip pain and is competent to report any symptoms that come to him through the senses, pain is a symptom, and is not considered a "disability" in and of itself.  See generally Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999).  The Veteran does not allege that he has a simple medical condition involving the right hip capable of lay diagnosis, and the evidence does not show a diagnosed right hip disability, to include early cellulitis of the right hip or residuals related thereto.   

Additionally, the Board does not find the Veteran's report of current right hip pain to be credible.  During the course of the appeal, the Veteran has had several opportunities to report right hip pain while seeking medical treatment for various joint problems but has not complained of any problems pertaining to the right hip to any medical provider.  At the medical evaluations, the Veteran has even denied having any joint problems other than those reported at that particular time.  See, e.g., July 2010 treatment record (noting the Veteran's report of new onset of joint swelling and pain since around April 2010 involving the elbows, hands, and wrists and denying any other joint swelling, tenderness, or warmth).  For these reasons, his purported opinion that he has a current right hip disability related to service is not credible, and is of no probative value.    

The Board also finds that the weight of the evidence is against a finding that the Veteran has recurrent viral upper respiratory infections for which service connection may be granted.  After performing a thorough examination of the Veteran, the January 2009 VA medical examiner noted that the Veteran did not have any complications of recurrent viral upper respiratory infections such as cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, or chronic respiratory failure with carbon dioxide retention.  Current treatment records include upper respiratory infection among the Veteran's chronic problems; however, the symptoms reported by the Veteran when obtaining treatment for upper respiratory infection - i.e., sinus pressure, pain, headache, productive cough, post nasal drip, congestion, and nasal passage blockage are already contemplated in the schedular ratings for sinusitis and rhinitis.  See February 2006 and October 2007 treatment records.  The schedular criteria for a 10 percent rating for sinusitis contemplate three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  See 38 C.F.R. § 4.97, DC 6513.  The symptom of headaches is specified in the rating criteria for sinusitis.  While the symptom of sinus pressure is not specified, it approximates or is similar to the symptom of pain.  Similarly, the symptoms of productive cough, congestion, and post nasal drip approximate the symptom of purulent discharge.  Also, the schedular criteria for a 10 percent rating for rhinitis contemplates the severity of nasal passage obstruction (i.e., nasal passage blockage), as well as the presence of polyps.  38 C.F.R. § 4.97, DC 6522.  Furthermore, the frequency of episodes of upper respiratory illness as manifested by the aforementioned symptomatology have been considered when rating the sinusitis disability; therefore, because the symptoms of the upper respiratory infection are already contemplated in the schedular ratings for sinusitis and rhinitis under DCs 6513 and 6522, service connection for a separate upper respiratory disability manifested by the same symptoms is precluded.  See generally Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); 38 C.F.R. § 4.14.  

The Board further finds that service connection is not warranted for the mild airway obstruction demonstrated on pulmonary function tests during service.  Airway is defined as "the route for passage of air into and out of the lungs."  See Dorland's Illustrated Medical Dictionary 42 (30th ed. 2003).  Obstruction is defined as "the act of blocking or clogging."  See Dorland's Illustrated Medical Dictionary 1298 (30th ed. 2003).  Thus, in consideration thereof, the Board finds that a mild small airway obstruction is a laboratory test result and not, in and of itself, a disability.  See 61 Fed. Reg. 20,440 (May 7, 1996); see also Martinak v. Nicholson, 21 Vet. App. 447, 451 (2007) (Court lacks jurisdiction to review which disabilities the Secretary has chosen to include in the rating schedule).  Mild small airway obstruction is not a "disability," or otherwise shown to be reflective of a chronic, acquired disability, for VA compensation purposes.  To the extent that the mild airway obstruction during service may have been reflective of, or a symptom of, the disability of obstructive sleep apnea, such medical question will be addressed in connection with the service connection appeal for obstructive sleep apnea, which is remanded for further development below.  As such, disability benefits are not available for mild airway obstruction in and of itself. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007). However, where, as here, the evidence of record shows no diagnosis of a current "disability" at any time during the claim/appeal period, that holding is of no advantage. 

In consideration of the foregoing, the Board finds that the preponderance of the evidence is against the claims for service connection for early cellulitis of the right hip, recurrent viral upper respiratory infections, and mild airway obstruction; therefore, the service connection appeals must be denied.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.

     Disability Rating Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The factors involved in evaluating, and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

In DeLuca v. Brown, 8 Vet. App. 202, 205 (1995), the Court held that, for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment. The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Court has held that the provisions of 38 C.F.R. § 4.59 have bearing even with respect to joint disorders that do not involve arthritis.  In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court determined that the above regulation provides for a minimum 10 percent rating for painful, unstable, or malaligned joints, which involve residuals of injuries in non-arthritis contexts.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 
38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

In a claim for a higher original rating after an initial award of service connection, all the evidence submitted in support of a veteran's claim is to be considered. An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved and contemplates staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.

Initial Disability Rating Analysis for Lumbar Spine Strain

For the entire rating period (i.e., beginning May 14, 2007), the lumbar spine disability is rated at 10 percent under the criteria at 38 C.F.R. § 4.71a, DC 5237, for lumbosacral strain.  Lumbosacral strain is rated under the General Rating Formula for Diseases and Injuries of the Spine.  Because the evidence shows no intervertebral disc syndrome (IVDS), the Board finds that the lumbar spine disability is appropriately rated under the General Rating Formula for Diseases and Injuries of the Spine, without consideration of the Formula For Rating IVDS Based on Incapacitating Episodes.  See January 2009 VA medical examination report (noting no signs of lumbar IVDS with chronic and permanent nerve root involvement); April 2013 VA medical examination report (checking "No" when asked if the Veteran had IVDS).

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height under the General Rating Formula for Diseases and Injuries of the Spine.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243).  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is 0 to 30 degrees; left and right lateral flexion and rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.  Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, should be evaluated separately under an appropriate DC.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  

After review of the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the disability picture associated with the lumbar spine disability more closely approximates the criteria for an initial rating of 20 percent under DC 5237 for the entire rating period.  At VA medical examinations performed during the rating period, the lumbar spine disability was manifested by painful range of motion; forward flexion ranging from 70 degrees to 90 degrees; combined range of motion ranging from 200 degrees to 240 degrees; no additional limitation of motion after repetitive use; no tenderness, muscle spasm, guarding of movement, or ankylosis; and normal gait and posture.  Treatment records during the rating period include no contradictory findings.  

These findings are consistent with a 10 percent rating under the general rating formula for rating spine disabilities for the symptoms and level of impairment actually demonstrated by the lumbar spine disability at the VA medical examinations, i.e., painful range of thoracolumbar motion limited to a noncompensable degree (as shown at the January 2009 and October 2009 VA medical examinations), forward flexion of the thoracolumbar spine limited to 70 degrees (as shown at the April 2013 VA medical examination), and combined range of motion of the thoracolumbar spine limited to 200 degrees (as shown at the April 2013 VA medical examination).  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243) (assigning a 10 percent rating, in pertinent part, for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees); see also Burton, 25 Vet. App. at 1; 38 C.F.R. § 4.71a, DC 5003 (noting a rating of 10 percent is for application when the limitation of motion of a specific joint as confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion is noncompensable under the appropriate diagnostic code).  

However, in the remarks portion of the April 2013 VA medical examination report, the April 2013 VA medical examiner opined that the lumbar spine pain could significantly limit functional ability during flare-ups or when the joint was used repeatedly over time.  The April 2013 VA medical examiner estimated that the degree of additional range of motion loss due to pain on use or during flare-ups was 20 degrees.  Taking the April 2013 VA medical opinion into account, and resolving reasonable doubt in favor of the Veteran, the Board finds that forward flexion of thoracolumbar spine during flare-ups or after prolonged repeated use ranged from 50 degrees to 70 degrees, and the combined range of motion for the thoracolumbar spine ranged from 80 degrees to 120 degrees during the rating period; therefore, the criteria for an initial 20 percent rating for the lumbar spine disability under DC 5237 are approximated for the entire rating period.  38 C.F.R. §§ 4.3, 4.7.  

Because the evidence shows no forward flexion of the thoracolumbar spine limited to 30 degrees or less, or ankylosis of the thoracolumbar spine for any period, a rating in excess of 20 percent is not warranted for the lumbar spine disability under the general rating criteria for spine disabilities.  Additionally, no neurologic impairment is shown to be associated with the lumbar spine disability; therefore, no separate ratings based on neurological impairment are warranted.    

Initial Disability Rating Analysis for DDD of the Cervical Spine

For the entire rating period (i.e., beginning May 14, 2007), the cervical spine disability is rated at 10 percent at 38 C.F.R. § 4.71a, DC 5242 for degenerative arthritis of the spine.  Given the diagnosis of IVDS of the cervical spine included in the record (see, e.g., April 2013 VA medical examination report), the Board finds that the cervical spine disability is more appropriately evaluated under DC 5243 for intervertebral disc syndrome (IVDS).  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

Under the rating schedule, intervertebral disc syndrome (IVDS) (preoperatively or postoperatively) is to be evaluated either under the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. 
§ 4.71a, DC 5243.  

Evaluation Based On Incapacitating Episodes

In regard to the first method of evaluation (total duration of incapacitating episodes over the past 12 months), the rating criteria provide that a 10 percent evaluation is warranted if intervertebral disc syndrome is manifested by incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  A 20 percent evaluation is warranted if incapacitating episodes have a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent rating is warranted if the total duration is at least four weeks but less than six weeks during the past 12 months; and a 60 percent rating is warranted if the total duration is at least six weeks during the past 12 months.  Id.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1).  

After review of all the lay and medical evidence of record, the Board finds that the evidence weighs against a finding that a rating in excess of 10 percent for the cervical spine disability is warranted based on incapacitating episodes.  At the VA medical examinations performed during the course of the appeal, the Veteran denied having any incapacitating episodes due to the cervical spine disability.  See October 2009 VA medical examination reports (noting the Veteran's report that the cervical spine disability has not resulted in any incapacitation); April 2013 VA medical examination report (checking "No" when asked if the Veteran had any incapacitating episodes over the past 12 months due to cervical IVDS).  Also, post-service treatment records show no incapacitating episodes (i.e., physician-prescribed bed rest) due to the cervical spine disability.  For these reasons, the Board finds that a higher initial rating than 10 percent based on incapacitating episodes is not warranted.


Evaluation Based On the General Rating Formula for Spine Disabilities
  
In regard to the second method of evaluation (General Rating Formula for Diseases and Injuries of the Spine), a 10 percent rating is assigned for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height under the General Rating Formula for Diseases and Injuries of the Spine.  A 20 percent rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243).  

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees; extension is 0 to 45 degrees; left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.   Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, should be evaluated separately under an appropriate DC.  38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1. 

After review of all the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the disability picture associated with the cervical spine disability more closely approximates the schedular criteria for a rating of 20 percent under DC 5243 for the entire rating period.  At VA medical examinations performed during the rating period, the cervical spine disability was manifested by painful range of motion; forward flexion ranging from 35 degrees to 45 degrees; combined range of motion ranging from 290 degrees to 340 degrees; no additional limitation of motion after repetitive use; no tenderness, muscle spasm, guarding of movement, or ankylosis; and normal gait and posture.  A 10 percent rating under the general rating formula for rating spine disabilities is prescribed for the symptoms and level of impairment actually demonstrated by the cervical spine disability at the VA medical examinations.  

However, as with the lumbar spine disability, the April 2013 VA medical examiner opined that the cervical spine pain could significantly limit functional ability during flare-ups or when the joint was used repeatedly over time.  The April 2013 VA medical examiner estimated that the degree of additional range of motion loss due to pain on use or during flare-ups was 10 degrees.  Taking the April 2013 VA medical opinion into account, and the fact that the cervical spine symptoms and associated functional impairment have been essentially unchanged during the rating period, the Board finds that forward flexion of cervical spine during flare-ups or after prolonged repeated use would range from 25 degrees to 35 degrees, and the combined range of motion for the cervical spine would range from 230 degrees to 280 degrees during the rating period.  In consideration of the foregoing, which specifically includes consideration of Deluca factors, and resolving reasonable doubt in favor of the Veteran, the criteria for an initial 20 percent rating for the cervical spine disability under DC 5243 are approximated for the entire rating period.  38 C.F.R. §§ 4.3, 4.7.  Because the evidence shows no forward flexion of the cervical spine limited to 15 degrees or less, or ankylosis of the cervical spine for any period, a rating in excess of 20 percent is not warranted under DC 5243.  
	
Regarding neurological impairment, the evidence shows left upper extremity radiculopathy associated with the cervical spine disability.  The rating analysis for left upper extremity radiculopathy is below.  The question of whether the Veteran has current right upper extremity radiculopathy associated with the cervical spine disability will be addressed in the context of the service connection appeal for right arm and hand numbness, which is being remanded for further development.  If the evidence sufficiently establishes the presence of right upper extremity radiculopathy associated with the cervical spine disability, the AOJ will assign the disability rating and effective date in the first instance when effectuating the award of benefits.  Thereafter, the Veteran has the right to appeal the initial disability rating and/or effective date assigned.  For these reasons, there is no prejudice to the Veteran in proceeding with rating the cervical spine disability.    

As between the two methods for evaluating the Veteran's cervical spine disability (i.e., based on incapacitating episodes and the general rating formula for rating spine disabilities), rating the Veteran's cervical spine disability based on the general rating formula is more advantageous to the Veteran because the method results in the higher initial rating of 20 percent (from 10 percent) for the entire rating period.  Because the Veteran has not had any incapacitating episodes during the rating period, there is no higher initial rating warranted under the evaluation method based on incapacitating episodes.   

Initial Disability Rating Analysis for Radiculopathy of the Left Upper Extremity

For the entire rating period (i.e., beginning July 10, 2007), the left (i.e., non-dominant) upper extremity radiculopathy is rated at 10 percent under the criteria at 38 C.F.R. § 4.71a, DC 8515 as a condition analogous to paralysis of the median nerve.  See 38 C.F.R. § 4.27 (explaining the use of diagnostic code numbers when an unlisted disease requires rating by analogy).  DCs 8515, 8615, and 8715 provide ratings for paralysis, neuritis, and neuralgia of the median nerve.  Neuritis and neuralgia are rated as incomplete paralysis.  Disability ratings of 10, 30, and 50 are warranted, respectively, for mild, moderate, and severe incomplete paralysis of the major median nerve.  Disability ratings of 10, 20, and 60 are warranted, respectively, for mild, moderate, and severe incomplete paralysis of the minor median nerve.  Disability ratings of 70 percent and 60 percent are warranted, respectively, for complete paralysis of the major or minor median nerves with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended and cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  38 C.F.R. § 4.124a. 

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2013).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating. 
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2013).

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that a rating in excess of 10 percent under DC 8515 is warranted for left upper extremity radiculopathy for any portion of the rating period.  During the rating period, the left upper extremity radiculopathy was manifested by mild paresthesias and/or dysesthesias, mild numbness of the left upper extremity, and decreased sensation in the left forearm, hand, and fingers; however, no motor or muscle deficits, and no signs of pathologic reflexes of the left upper extremity were shown.  Thus, the evidence shows that the left upper extremity radiculopathy was manifested by some sensory disturbance, including mild paresthesias and/or dysesthesias and numbness of the left upper extremity, but no muscle or motor deficit or loss of reflexes for the left upper extremity.  

The radicular symptoms described above are wholly sensory in nature, and 
38 C.F.R. § 4.124a provides that, when neurological involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  At the October 2009 VA medical examination, the Veteran reported that he experienced neither functional impairment nor any limitation of motion of the joint during flare-ups.  The April 2013 VA medical examiner specifically described the left upper extremity radiculopathy as "mild."  In consideration of the foregoing, the Board finds that the left upper extremity radiculopathy more closely approximates neuritis, neuralgia, or incomplete paralysis of the median nerve that is mild in degree rather than moderate neuritis, neuralgia, or incomplete paralysis of the median nerve; therefore, the criteria for a rating in excess of 10 percent under DC 8515, 8615, or 8715 for left upper extremity radiculopathy have not been met for any period.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Referral Analysis 

The Board has further considered whether the above initial rating appeals warrant referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If the rating criteria are not inadequate, the analysis does not need to proceed any further.

In this case, the Board does not find any functional impairment or symptoms that are not already encompassed by the 20 percent schedular rating for the lumbar spine disability under DC 5237, the 20 percent rating for the cervical spine disability under DC 5243, and the 10 percent rating for left upper extremity radiculopathy under DC 8515.  The schedular rating criteria for spine disabilities provide for disability ratings based on the severity of the spine disability and contemplate limited range of motion (both forward flexion and combined range of motion); the presence of muscle spasm, guarding, or localized tenderness (i.e., pain) and whether or not such symptoms result in abnormal gait or abnormal spinal contour; the presence of vertebral body fracture with loss of 50 percent or more of the height (not applicable in this case); and the presence of ankylosis.  Range of motion findings include consideration of Deluca factors such as pain, weakness, flare-ups, and fatigability.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  Here, the estimated limitation of thoracolumbar and cervical spine range of motion due to pain during flare-ups and with prolonged, repetitive use, was considered when awarding the 20 percent schedular ratings for the lumbar spine and cervical spine disabilities.    

During the rating period, the Veteran has reported that he occasionally needed assistance getting out a chair; occasionally used a back brace for support when performing strenuous activity; was unable to sit for prolonged periods due to neck and low back pain; and had limitation in activity, bending, lifting, walking, and sitting due to pain during flare-ups.  These complaints are part of, similar to, and approximate, the symptoms of limited range of motion (i.e., difficulty bending, lifting, and sitting, and limitation in activity), which include consideration of Deluca factors such as pain on movement, weakened movement, and fatigability (i.e., needing assistance getting out of a chair at times, needing to use back brace for strenuous activity, difficulty sitting for prolonged periods due to neck and back pain), and localized tenderness/pain resulting in an abnormal gait (i.e., difficulty walking).  These symptoms and functional impairment were considered when awarding the 20 percent schedular ratings under DC 5237 and DC 5243.  Therefore, the symptoms and/or manifestations and functional impairment related to the lumbar and cervical spine disabilities are fully contemplated and adequately compensated by the current 20 percent ratings under DC 5237 and 5243 for the entire rating period.  For these reasons, the Board finds that the schedular criteria are not inadequate to rate the spine disabilities, and referral for consideration of extraschedular rating is not necessary.

Regarding the left upper extremity radiculopathy, the schedular rating criteria, including DCs 8515, 8615, 8715 provide for disability ratings based on the overall severity of neuritis, neuralgia, or incomplete paralysis in the median nerve, without limitation of the symptoms or functional impairment that may be considered.  The schedular criteria also provide that neuropathy with wholly sensory involvement is to be considered mild or, at most, moderate.  The manifestations of left upper extremity radiculopathy (i.e., decreased sensation, mild paresthesias and/or dysesthesias, mild numbness, intermittent pain) are wholly sensory and the symptoms and impairment due to the left upper extremity radiculopathy more closely approximate mild, neuritis, neuralgia, or incomplete paralysis of the median nerve.  The left upper extremity radiculopathy symptoms and impairment are part of, or similar to, symptoms listed under the schedular rating criteria for paralysis of the median nerve.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  A 10 percent rating under DC 8515 contemplates mild, incomplete paralysis of the median nerve and has been awarded for left upper extremity radiculopathy.  For these reasons, the Board finds that the schedular rating criteria is adequate to rate left upper extremity radiculopathy, and referral for consideration of an extraschedular rating is not warranted.

 Initial Disability Rating Analysis for Degenerative Changes of the Left Elbow

For the entire rating period (i.e., beginning May 14, 2007), the left elbow disability has been rated at 10 percent under 38 C.F.R. § 4.71a, DC 5010-5206 for traumatic arthritis with residual limitation of left forearm flexion.  Under DC 5206, the following ratings apply for the minor forearm (in this case, the left forearm).  A noncompensable rating is warranted for flexion limited to 110 degrees.  A 10 percent rating is warranted for flexion limited to 100 degrees.  A 20 percent rating is warranted for flexion limited to 90 degrees and to 70 degrees.  A 30 percent rating is warranted for flexion limited to 55 degrees.  A maximum rating of 40 percent is warranted for flexion limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5206.

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that the criteria in excess of 10 percent rating for left elbow degenerative changes have been met or more nearly approximated for any period.  During the rating period, left elbow flexion ranged from 125 degrees to 145 degrees, with pain on movement.  The April 2013 VA medical examiner opined an additional range of motion loss due to pain on use or during flare-ups would be 10 degrees; therefore, during such periods, the left elbow flexion would range from 115 degrees to 125 degrees.  The limitation of left forearm flexion demonstrated is noncompensable under DC 5206.  The rating criteria provide for a 10 percent rating when there is evidence of painful motion of the left elbow limited to a noncompensable degree.  See Burton at 5; 38 C.F.R. § 4.59.  

Also, a rating in excess of 10 percent is not warranted under other potentially applicable DCs pertaining to impairment involving the elbow and forearm.  DC 5207 provides for a 20 percent rating when there is evidence of extension of the major or minor forearm limited to 75 degrees, with higher ratings for greater degrees of limitation of extension.  During the rating period, the left elbow extension has been normal (i.e., to 0 degrees); therefore, the weight of the evidence is against finding that a higher rating for the elbow disability is warranted under DC 5207.  

Also, DC 5208 provides for a 20 percent rating when there is evidence of forearm flexion limited to 100 degrees and extension limited to 45 degrees of the major or minor extremity.  The limitation of left elbow flexion and extension was reported above, and there is no limitation of flexion or extension of the left elbow (or forearm) to the extent required for a higher rating under DC 5208; therefore, the weight of the evidence is against finding that a higher rating for the elbow disability is warranted under DC 5208.

DC 5213 provides that supination of the major or minor extremity limited to the extent that motion is lost beyond the last quarter of the arc and the hand does not approach full pronation is rated 20 percent disabling for the major or minor extremity.  A 30 percent rating for the major extremity and a 20 percent rating for the minor extremity are prescribed when there is limitation of pronation such that motion is lost beyond the middle of the arc.  Even after consideration of the April 2013 VA medical opinion, the Board finds that left forearm supination was limited to 75 degrees and left forearm pronation was limited to 70 degrees during the rating period; therefore, a higher rating for the left elbow disability under DC 5213 is not warranted for any period.  See 38 C.F.R. § 4.71, Plate I (showing normal forearm supination is from 0 degrees to 85 degrees, and normal forearm pronation is from 0 degrees to 80 degrees).

DC 5205 provides for a 40 percent rating for favorable ankylosis of the major elbow at an angle between 90 degrees and 70 degrees, and a 30 percent rating for favorable ankylosis of the minor elbow.  Higher ratings are available for intermediate elbow ankylosis at an angle of more than 90 degrees, or between 70 degrees and 50 degrees, and unfavorable ankylosis.  The evidence does not show that the Veteran has left elbow ankylosis; therefore, a rating in excess of 10 percent is not available under DC 5205 for elbow ankylosis.  

Extraschedular Referral Analysis

The Board has further considered whether the initial rating appeal warrant referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321; Thun, 22 Vet. App. at 111.  In this case, the Board does not find any functional impairment or symptoms that are not already encompassed by the 10 percent schedular rating.  The schedular rating criteria contemplate the impairments and symptoms associated with the elbow and forearm.  The left elbow disability has been manifested by limitation of forearm motion to a noncompensable degree with reported pain with flare-ups.  The 10 percent schedular rating considers such symptomatology and the resultant functional impairment (e.g., reported difficulty typing due to pain during flare-ups).  The functional effects of pain and weakness, to include difficulty performing certain daily activities such as typing, have been taken into account when evaluating limitation of motion or function, and are incorporated into the schedular rating criteria, so are contemplated in the assigned rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 205-06.  Therefore, because the left elbow symptomatology and associated functional impairment are fully contemplated by the schedular rating criteria, the schedular criteria are not inadequate to rate the disability, and no referral for extraschedular consideration is required.  38 C.F.R. § 3.321. 

Initial Disability Rating Analysis for Degenerative Spurring of the Right Shoulder

For the entire rating period (i.e., beginning May 14, 2007), the right shoulder disability has been rated at 10 percent under the criteria at 38 C.F.R. § 4.71a, DC 5024, for tenosynovitis.  Tenosynovitis is rated on limitation of motion of the affected part as degenerative arthritis (DC 5003).  The Veteran is right arm dominant.  

DC 5003 provides that degenerative arthritis established by x-ray findings is to be evaluated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, an evaluation of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is assignable for x-ray evidence of involvement of arthritis of two or more major joints or two or more minor joint groups.  A 20 percent evaluation is assignable for x-ray evidence of involvement of arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  38 C.F.R. § 4.71a.

Under DC 5201, limitation of an arm at the shoulder level warrants a 20 evaluation whether it is the major or minor extremity.  When motion is limited to midway between the side and shoulder level, a 30 percent evaluation is warranted for the major extremity and 20 percent for the minor extremity.  When motion is limited to 25 degrees from the side, a 40 percent evaluation is warranted for the major extremity and 30 percent for the minor extremity.  38 C.F.R. § 4.71a.

Normal ranges of shoulder flexion and abduction are from 0 to 180 degrees, and external and internal rotation are from 0 to 90 degrees.  See 38 C.F.R. § 4.71, Plate I (2013).  In determining whether the Veteran has limitation of motion to shoulder level, it is necessary to consider forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 314-316 (2003). 

After review of the lay and medical evidence of record relevant to the rating period, the Board finds that the weight of the evidence is against finding that the right shoulder disability was manifested by limitation of right shoulder motion to shoulder level or worse so that the criteria for an initial rating in excess of 10 percent under DC 5201 are met or approximated for any period.  The evidence shows that the right shoulder disability has been manifested by painful right arm motion with some limitation of motion but able to flex and abduct well above shoulder level throughout the rating period.  For example, at the October 2009 VA medical examination, right shoulder range of motion was within normal limits without pain.  At the April 2013 VA medical examination, right shoulder flexion was from 0 to 180, and right shoulder abduction was from 0 degrees to 170 degrees, with pain starting at 170 degrees.  Thus, the evidence shows right shoulder flexion and abduction well above shoulder level, with painful motion beginning well above shoulder level.  See also July 2007 treatment record (showing right shoulder abduction to 160 degrees and right shoulder forward flexion to 165 degrees).  The rating criteria provide for a 10 percent rating when there is evidence of painful motion of the left elbow limited to a noncompensable degree.  See 38 C.F.R. § 4.71a, DC 5003; see also Burton at 5; 38 C.F.R. § 4.59.  In consideration of the foregoing, the Board finds that the evidence demonstrates a disability picture that is consistent with the schedular criteria for a 10 percent rating; therefore, an initial rating in excess of 10 percent is not warranted for the right shoulder disability under DC 5201.  

An initial rating in excess of 10 percent is also not warranted under any other potentially applicable DC.  Under DC 5200 for ankylosis of the scapulohumeral articulation, a 30 percent rating is prescribed for favorable ankylosis of the major scapulohumeral articulation, with abduction possible to 60 degrees and the ability to reach the mouth and head.  A 40 percent rating is prescribed for ankylosis of the major scapulohumeral articulation which is intermediate between favorable and unfavorable.  A 50 percent rating is prescribed for unfavorable ankylosis of the major scapulohumeral articulation, with abduction limited to 25 degrees from the side.  38 C.F.R. § 4.71a.  Because the evidence does not show that the Veteran has ankylosis of the scapulohumeral articulation, the criteria for an initial rating in excess of 10 percent under DC 5200 are not met or approximated for the entire rating period.

Under DC 5202 for other impairment of the humerus, a 20 percent rating is warranted for malunion of the major humerus with moderate deformity, or for infrequent episodes of recurrent dislocation of the scapulohumeral joint of the major extremity with guarding of movement only at the shoulder level.  A 30 percent rating is warranted for malunion of the major humerus with marked deformity or frequent episodes of recurrent dislocation with guarding of all arm movements.  A 50 percent rating is warranted for fibrous union of the major humerus.  A 60 percent rating requires nonunion (a false, flail joint) of the major humerus.  An 80 percent rating requires loss of the head of the major humerus (flail shoulder).  38 C.F.R. 
§ 4.71a.  Because the right shoulder disability is not manifested by deformity of the humerus, or recurrent dislocation of the humerus at the scapulohumeral joint, or fibrous union, nonunion, or loss of head of the humerus, the criteria for an initial rating higher than 10 percent under DC 5202 are not met or approximated for the entire rating period.

Under DC 5203 for impairment of the clavicle or scapula, a 10 percent rating is prescribed for malunion of a clavicle or scapula, or nonunion without loose movement of the major extremity.  A 20 percent rating requires nonunion with loose movement or dislocation of the major extremity.  The disability may also be rated on the basis of impairment of function of the contiguous joint.  38 C.F.R. 
§ 4.71a.  Because the evidence does not show that the right shoulder disability is manifested by impairment of the clavicle or scapula, the criteria for an initial rating in excess of 10 percent under DC 5203 are not met or approximated for the entire rating period.

Extraschedular Referral Analysis

The Board has considered whether the initial rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321; Thun, 22 Vet. App. at 111.  In this case, the Board does not find any symptoms or functional impairment that is not already encompassed by the 10 percent rating under DC 5201-5024 based on painful limitation of right shoulder motion.  The schedular rating criteria specifically provide ratings for limitation of motion due to painful arthritis (or condition similar to painful arthritis) (DC 5003, 38 C.F.R. § 4.59), and contemplate ratings based on limitation of motion (DCs 5201), including motion limited by factors such as pain, weakness, and stiffness (38 C.F.R. §§ 4.40 , 4.45, 4.59, DeLuca).  For the entire rating period, the right shoulder disability was manifested by painful right arm motion that is able to flex and abduct well above shoulder level.  The complaint that right shoulder pain limited both ability and strength during flare-ups approximates the factors of pain and weakness, which are already contemplated in the 10 percent schedular rating under DC 5201-5024 for the entire rating period.  The schedular criteria under DC 5201 contemplate various symptoms of right shoulder disability resulting in functional impairment, to include limitation of arm motion.  The rating schedule, which was designed as a guide for evaluating the average impairment in earning capacity as a result of disability, provides a 10 percent rating for the degree of impairment demonstrated by the Veteran.  38 C.F.R. § 4.71a, DCs 5003, 5024.  Thus, the symptoms and functional impairment related to the right shoulder disability are adequately compensated by the 10 percent disability rating under DC 5024.  The Veteran has stated that he experiences no functional impairment from the right shoulder disability.  See October 2009 and April 2013 VA medical examination reports.  For these reasons, the Board finds that the schedular criteria are not inadequate to rate the right shoulder disability, and referral for consideration of extraschedular rating under 38 C.F.R. § 3.321(b) is not necessary.

Initial Disability Rating Analysis for Hypertension

For the entire rating period, hypertension has been rated at 0 percent under 38 C.F.R. § 4.104, DC 7101 for hypertensive vascular disease.  Under DC 7101, a 10 percent evaluation is warranted for diastolic pressure predominately 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent disability evaluation requires diastolic readings of predominantly 110 or more or; systolic readings of 200 or more.  A 40 percent disability evaluation required diastolic readings of predominantly 120 or more.  A 60 percent disability evaluation required diastolic readings of predominantly of 130 or more.  38 C.F.R. § 4.104, DC 7101.  Although the schedular criteria do not specifically outline any criteria for a noncompensable (0 percent) rating, a zero percent evaluation is assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that manifestations of hypertension more closely approximate the criteria for a compensable schedular rating under DC 7101 for any period.  During the rating period, the Veteran competently and credibly reported that hypertension was treated with continuous medication, and there was no history of diastolic blood pressure elevation to predominantly 100 or more.  There were some instances when the diastolic pressure was at 100 or more during the rating period (e.g., October 2007 treatment record showing blood pressure of 150/103); however, the diastolic pressure was not "predominantly" 100 or more during the rating period.  Rather, the diastolic pressure typically ranged from 76 to 94.  Systolic pressure typically ranged from 112 to 142 during the rating period.  Because the evidence weighs against finding that hypertension is manifested by a history of diastolic blood pressure predominantly 100 or more; diastolic pressure predominantly 100 or more during the rating period; or systolic pressure predominantly 160 or more during the rating period, the criteria for an initial compensable rating under DC 7101 are not met or approximated for the rating period.   

Extraschedular Referral Analysis

The Board has further considered whether the initial rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321; Thun at 111.  In this case, the Board does not find any symptoms or functional impairment that are not already encompassed by the 0 percent rating for hypertension.  The schedular criteria contemplate the predominant diastolic pressure and predominant systolic pressure shown during the rating period, as well as any history of diastolic pressure predominantly 100 or more with continuous medication required for control.  In this case, hypertension requires continuous medication for control but there is neither a history of diastolic pressure of 100 or more nor diastolic pressure predominately 100 or more, or systolic pressure predominantly 160 or more during the rating period.  There is no functional impairment/impact caused by hypertension.  See the October 2009 VA medical examination report (noting the Veteran's report that he did not experience any overall functional impairment from hypertension); April 2013 VA medical examination report (checking "No" when asked if hypertension impacted the ability to work).  There is no symptomatology and/or functional impairment that are not considered by the rating criteria.  The 0 percent schedular rating fully contemplates all the symptoms and functional impairment related to the hypertension; therefore, the Board finds that the schedular criteria are adequate to rate hypertension, and referral for consideration of extraschedular rating is not required.

Initial Disability Rating Analysis for Rhinitis

For the entire rating period, rhinitis is rated at 0 percent under the criteria found at 38 C.F.R § 4.97, DC 6522, for allergic or vasomotor rhinitis.  38 C.F.R. § 4.31 (providing for zero percent evaluations in every instance where the schedule does not provide a zero percent evaluation for a diagnostic code and the requirements for a compensable evaluation are not met).  Under DC 6522, a 10 percent rating is warranted for allergic or vasomotor rhinitis without polyps, but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side.  A 20 percent evaluation is warranted for allergic or vasomotor rhinitis with polyps.  See 38 C.F.R. § 4.97.  

After review of the lay and medical evidence of record, the Board finds that the evidence weighs against finding that manifestations of the rhinitis more closely approximate the criteria for a 10 percent rating under DC 6522 for any period.  The evidence shows that rhinitis is manifested by nasal congestion, without 50-percent obstruction of nasal passage on both sides, complete obstruction on one side, or nasal polyps, and is treated with medication.  For example, at the October 2009 VA medical examination, there was no nasal obstruction or nasal polyps shown.  Similarly, at the April 2013 VA medical examination, the VA examiner answered "No" when asked: if there was a greater than 50 percent obstruction of the nasal passage on both sides due to rhinitis; if there was complete obstruction on one side due to rhinitis; if there were nasal polyps present; and if the Veteran had any granulomatous conditions such as granulomatous rhinitis, rhinoscleroma, Wegener's granulomatosis, lethal midline granuloma, or other granulomatous infection.  The April 2013 VA medical examiner also answered "No" when asked if the Veteran had a deviated nasal septum due to trauma.  Although treatment records during the rating period include the Veteran's report of nasal blockage, none show that rhinitis was manifested by more than 50 percent obstruction of the nasal passage on both sides, complete obstruction of the nasal passage on one side, or nasal polyps during the rating period.  For these reasons, the Board finds that the Veteran's rhinitis has been manifested by symptoms of nasal congestion without significant nasal obstruction or polyps and treated with medication, nasal spray, and nasal irrigation.  Such manifestations more closely approximate the schedular criteria for the 0 percent rating.  Because the rhinitis is not manifested by greater than 50-percent obstruction of nasal passage on both sides or complete nasal passage obstruction on one side, a higher (i.e., compensable) rating for allergic rhinitis under DC 6522 is not warranted for the entire rating period.  

Initial Disability Rating Analysis for Sinusitis

Sinusitis is rated at 0 percent from May 14, 2007 to April 5, 2013, and at 10 percent thereafter under the criteria found at 38 C.F.R § 4.97, DC 6513, for chronic maxillary sinusitis.  Under the rating schedule, chronic maxillary sinusitis is to be rated under the General Rating Formula for Sinusitis.  See 38 C.F.R. § 4.97.  

Under the General Rating Formula for Sinusitis, a noncompensable rating is warranted when sinusitis is detected by X-ray only.  A 10 percent rating is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non- incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent evaluation is warranted when there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent evaluation is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  The maximum evaluation allowable under the general rating formula is 50 percent.  A note following this section provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, DC 6513.

After review of all the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the criteria for a 10 percent rating for sinusitis are approximated for the portion of the rating period from May 14, 2007 to April 5, 2013.  The evidence shows that sinusitis has been manifested by three to four non-incapacitating episodes of sinusitis per year manifested by pain, headache, nasal congestion, and purulent discharge and crusting throughout the rating period, including the portion of the rating period from May 14, 2007 to April 5, 2013.  

The Board notes that sinusitis was noted to be asymptomatic at the October 2009 VA medical examination; however, during service, sinusitis was manifested by three to four non-incapacitating episodes per year.  See, e.g., service treatment records dated in March 1996, April 1996, August 1996, and December 1996.  During the portion of the rating period from May 14, 2007 to April 5, 2013, treatment records show that the Veteran was evaluated or treated for sinus problems manifested by pain, purulent discharge (including productive cough), and crusting approximately three times per year.  See, e.g., treatment records dated in October 2007, January 2008, and December 2008 (showing evaluation and/or treatment for upper respiratory symptoms).  The April 2013 VA medical examiner noted that the Veteran had had four non-capacitating episodes of sinusitis over the past 12 months (i.e., from April 2012 to April 2013).  In consideration of the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that the sinusitis disability more closely approximates the schedular criteria for a 10 percent rating under DC 6513 for the entire rating period, including the portion of the rating period from May 14, 2007 to April 5, 2013.  

A rating in excess of 10 percent for sinusitis under DC 6513 is not warranted for any period.  Although the Veteran reported at the October 2009 VA medical examination that he experienced twelve non-incapacitating episodes of sinusitis per year manifested by interference with constant difficulty breathing through the nose, constant crusting, and infrequent purulent discharge, the statement is inconsistent with the frequency of non-incapacitating sinusitis episodes shown during service (i.e., three to four), the frequency of non-incapacitating sinusitis episodes shown in treatment records during the rating period (i.e., approximately three episodes per year), and the frequency of non-incapacitating sinusitis episodes reported at the April 2013 VA medical examination (i.e., four).  The Board finds it unlikely that the Veteran would have experienced as many as twelve sinusitis episodes per year during the rating period and not have reported such frequency while seeking medical treatment for other disabilities or more frequently sought treatment for sinusitis during the period.  Rather, treatment records show that the Veteran denied sinusitis symptoms at various times while seeking medical treatment for other disabilities during the rating period.  See, e.g., April 2007, May 2008, and April 2008 treatment records (denying headache, sinus pain, earache, nasal discharge, sore throat during review of systems).  At the time of the October 2009 VA medical examination, sinusitis was asymptomatic.  Due to these inconsistencies, the Board does not find the Veteran's October 2009 account of having twelve non-incapacitating episodes of sinusitis per year to be credible; therefore, it is of no probative value.  The weight of the evidence does not show that sinusitis was manifested by more than six non-incapacitating episodes per year.  

Additionally, the evidence shows that sinusitis was not manifested by three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  As stated above, sinusitis was asymptomatic at the October 2009 VA medical examination, and the Veteran denied having sinusitis symptoms at various times during the rating period, which is evidence against finding that sinusitis was "near constant" during the rating period.  Also, the evidence shows no incapacitating episodes of sinusitis during the rating period.  At the October 2009 VA medical examination, the Veteran reported that sinusitis had required no antibiotic treatment lasting four to six weeks.  The April 2013 VA medical examiner wrote that sinusitis had not required prolonged antibiotic treatment.  The evidence further shows that there has been no nasal surgery.  For these reasons, the weight of the evidence is against a finding that an initial rating in excess of 10 percent under DC 6513 is warranted.    

Extraschedular Referral Analysis

The Board has further considered whether the initial rating appeals warrant referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321; Thun, 22 Vet. App. at 111.  In this case, the Board does not find any symptoms or functional impairment that is not already encompassed by the 0 percent schedular rating for rhinitis under DC 6522 and the 10 percent rating for sinusitis under DC 6513.  The schedular rating criteria under DC 6522 contemplate the percentage of nasal obstruction and the presence of nasal polyps due to rhinitis, and provide for a 0 percent rating when the Veteran does not meet the criteria for a compensable rating.  38 C.F.R. § 4.31.  The schedular rating criteria under DC 6513 contemplate sinusitis detected by x-ray only, the frequency of incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment; the frequency of non-incapacitating episodes of sinusitis per year; nasal surgery with chronic osteomyelitis; and the presence of near constant sinusitis.  The Veteran's rhinitis is manifested by nasal congestion without nasal obstruction of more than 50 percent on both sides, no complete nasal obstruction on one side, and no nasal polyps, and treated with medication, nasal spray, and nasal irrigation.  Sinusitis is manifested by three to four non-incapacitating episodes per year manifested by sinus pressure and pain, headache, purulent discharge and crusting (to include similar symptoms of nasal congestion, productive cough, and post nasal drip).  These symptoms and functional impairment are either specifically contemplated in the rating criteria, or are similar to the symptoms contemplated in the rating criteria.  The Veteran has denied any functional impairment due to sinusitis or rhinitis.  Comparing the Veteran's disability level and symptomatology of sinusitis and rhinitis to the rating schedule, the degree of disability throughout the entire period under consideration is fully contemplated by the rating schedule; therefore, the schedular criteria is not inadequate to rate the disabilities, and no referral for extraschedular consideration is required.


Consideration of a Total Disability Rating Based on Individual Unemployability

The Board further finds that the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has not been raised by the Veteran or the record in this case.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Roberson v. Principi, 251 F.3d 1378 (2001).  The Veteran has not alleged, and the record does not indicate, that the Veteran is rendered unable to obtain or maintain substantially gainful employment due to the service-connected disabilities; therefore, a claim for TDIU is not raised, and is not part of the rating appeal.  See, e.g., July 2010 treatment record (noting the Veteran's report that he used to work in security but now had a desk job); October 2009 VA medical examination report (noting that the Veteran worked as an acquisition manager).          


ORDER

Service connection for early cellulitis of the right hip is denied.

Service connection for a mild airway obstruction is denied.

Service connection for recurrent viral upper respiratory infections is denied.

An initial rating of 20 percent for lumbar spine strain is granted.

An initial rating of 20 percent for DDD of the cervical spine is granted.

An initial rating in excess of 10 percent for radiculopathy of the left upper extremity is denied.

An initial rating in excess of 10 percent for degenerative changes of the left elbow is denied.

(CONTINUED ON NEXT PAGE)

An initial rating in excess of 10 percent for degenerative spurring of the right acromioclavicular articulation is denied. 

An initial (compensable) rating for hypertension is denied. 

An initial (compensable) rating for rhinitis is denied.

An initial (compensable) rating of 10 percent for sinusitis is granted from May 14, 2007 to April 5, 2013; an initial rating in excess of 10 percent is denied for the entire rating period.  


REMAND

Service Connection for Fungus on the Hands and Feet with Scaly Patches

The issue of service connection for fungus on the hands and feet with scaly patches must be remanded for a supplemental VA medical opinion.  The Veteran contends that the current skin disability had its onset during service and has recurred since that time.  See August 2010 treatment record (noting that the Veteran reported a history of trichophyton infections since 1997, with outbreaks occurring on the hands approximately every two months).  During service, the Veteran received treatment for skin problems on numerous occasions, with noted impressions that include numullar eczema rule out fungal, contact dermatitis on the right side of the neck, plantar eczema rule out atypical dermatophyte, dermatophytosis of the foot, seborrheic keratosis versus early actinic keratosis, a mild fungal infection of the hands with a history of trichophyton, and tinea manus.  Actinic keratosis, xerosis cutis, seborrheic keratosis, and pigmented nevus are listed among the Veteran's current active problems.  See, e.g., August 2010 VA treatment record.  

The January 2009 VA medical examination provided in connection with the appeal is not adequate because the VA medical examiner did not consider current diagnoses of actinic keratosis, xerosis cutis, seborrheic keratosis, and pigmented nevus when rendering the medical opinion that there was no diagnosis of a skin disability because there was no pathology to render a diagnosis.  For these reasons, the Board finds that a remand for a supplemental VA medical opinion is needed.  

Service Connection for Numbness of the Right Hand and Arm

The issue of service connection for numbness of the right hand and arm must be remanded for a supplemental VA medical opinion.  The Veteran contends that he has radiculopathy of the right upper extremity due to the service-connected cervical spine disability.  The April 2013 VA medical examination report includes contradictory findings on the medical question of whether the Veteran has right upper extremity radiculopathy.  When asked whether the Veteran had radicular pain or any other signs or symptoms due to radiculopathy, the VA medical examiner checked "Yes" and noted "mild" symptoms of paresthesias and/or dysesthesias and numbness for the right upper extremity; however, when asked to indicate the severity of the radiculopathy and the side affected in the same radiculopathy section of the examination report, the examiner checked "Not affected" for the right upper extremity.  In consideration of the foregoing, a supplemental VA medical opinion is needed.  

Service Connection for Degenerative Arthritis of the Right Knee

The issue of service connection for degenerative arthritis of the right knee is remanded for a VA medical examination with a medical opinion.  In this case, the Veteran had a pre-existing right knee disability that was "noted" at service entrance; therefore, the presumption of soundness at 38 U.S.C.A. § 1111 (West 2002) does not apply.  On the March 1978 service medical examination performed approximately one month before service entrance, a surgical scar on the right knee was noted.  During service, the Veteran reported a knee operation in 1974 following a football injury requiring removal of cartilage and no residual symptoms.  Shortly before service retirement, the Veteran reported right knee pain.  AVA medical examination has not been provided and a medical opinion has not been obtained to determine whether the pre-existing right knee disability was permanently worsened beyond the normal progression during service; therefore, a remand is warranted. 

Service Connection for Obstructive Sleep Apnea

The issue of service connection for sleep apnea must be remanded for a VA medical examination with a medical opinion.  The Veteran contends that the mild airway obstruction demonstrated during service was a symptom of, or otherwise causally or etiologically related to, the current diagnosis of sleep apnea.  The Veteran has not yet been provided with a VA medical examination in connection with the service connection appeal for sleep apnea, and the evidence currently of record is insufficient to decide the appeal because the significance of the September 1984 and May 1985 service pulmonary function laboratory reports showing a mildly reduced FEF 25-73 and FEF 25-75, respectively, suggestive of a mild small airway obstruction has not been addressed by a competent medical professional; therefore, a remand for a VA medical examination with a medical opinion is necessary.  

Accordingly, these issues of entitlement to service connection for fungus on the hands and feet with scaly patches, service connection for numbness of the right hand and arm, service connection for degenerative arthritis of the right knee, and service connection for sleep apnea are REMANDED for the following actions:

1.  Obtain a supplemental medical opinion from the January 2009 and April 2013 VA medical examiners who evaluated the Veteran's claimed fungus of the hands and feet with scaly patches and numbness in the right arm and hand, respectively, (or another appropriate medical professional, if the examiner is unavailable).  Another medical examination is not necessary unless needed to provide the requested opinion. 

The relevant documents in the record should be made available to the VA examiner for review.  In the addendum report, the examiner should confirm that the record was reviewed.

Based on review of the appropriate records, the examiner should answer the following questions:

a.  Fungus of the Hands and Feet with Scaly Patches: for each current skin diagnosis, is it "as likely as not" (i.e., to at least a 50-50 degree of probability) that the skin disability had its onset during service or is otherwise causally or etiologically related to service?

In rendering the medical opinion, the examiner should address treatment for a number of skin problems from June 1983 to May 2001 (i.e., during service), as well as current diagnoses of actinic keratosis, xerosis cutis, seborrheic keratosis, and pigmented nevus.

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based should be set forth in the report. 

b.  Right Arm and Hand Numbness:  Does the Veteran have right upper extremity radiculopathy?  

If right extremity radiculopathy is present, is the radiculopathy "as likely as not" (i.e., to at least a 50-50 degree of probability) either

   (i)  caused by the cervical spine disability?; or
   
(ii) permanently worsened beyond the natural progression (i.e., aggravated) by the cervical spine disability? 

In rendering the medical opinion, the examiner should discuss evidence of "mild" symptoms of paresthesias and/or dysesthesias and numbness for the right upper extremity at the April 2013 VA medical examination.  If the Veteran does not have right upper extremity radiculopathy, the VA medical examiner should clarify the underlying pathology to account for the April 2013 symptoms of paresthesias and/or dysesthesias and numbness of the right upper extremity.  

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based should be set forth in the report. 

2.  Schedule the Veteran for appropriate VA medical examinations to ascertain the nature and etiology of the right knee disability and sleep apnea.  The relevant documents from the record should be provided to the VA examiner and should be reviewed by the VA examiner in connection with the examination.  The examiner should confirm review of the record in the examination report.  

An interview of the Veteran regarding his medical disorder history, a physical examination, and all tests and studies required to respond to the following questions should be performed.  

Based on review of the appropriate records, the examiner(s) should offer opinions on the following questions: 

a.  Right Knee Disability:  Is it as likely as not (i.e., to a probability of 50 percent or greater) that the pre-existing right knee disability was aggravated (i.e., permanently worsened beyond the normal progression) during service?  

Please explain the basis for the opinion.  When providing the medical opinion, please consider the March 1978 service clinical record noting an diagnosis of major ligamentous injury of the right knee with excellent surgical result, and the Veteran's April 2001 (i.e., approximately one month before service retirement) report of occasional knee pain. 

b.  Sleep Apnea:  Is it as likely as not (i.e., to a probability of 50 percent or greater) that sleep apnea is causally or etiologically related to service, to include symptoms therein?  

Please explain the basis for the opinion.  When providing the medical opinion, please consider the September 1984 and May 1985 service pulmonary function lab reports suggestive of a mild small airway obstruction during service.  

The term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation or aggravation as to find against causation or aggravation.

3.  Thereafter, readjudicate the remanded claims.  If the benefits sought remain denied, the Veteran and the representative should be furnished a Supplemental Statement of the Case, and should be given an opportunity to respond before the claims file is returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


